Citation Nr: 0808893	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-34 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis with impingement syndrome of the left shoulder, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to a compensable evaluation for traumatic 
arthritis of the proximal interphalangeal joint (PIP) of the 
right fifth finger.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to January 
2003.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi, which assigned a 20 percent evaluation 
for traumatic arthritis with impingement syndrome, left 
shoulder.  The case is also on appeal from a September 2006 
rating decision that denied an evaluation in excess of 20 
percent for traumatic arthritis of the lumbar spine and 
denied a compensable evaluation for traumatic arthritis, PIP 
joint, right fifth finger.  


FINDINGS OF FACT

1.  The veteran is right-hand dominant; therefore, his left 
forearm is his minor extremity.

2.  The preponderance of the evidence shows the veteran's 
traumatic arthritis with impingement syndrome of the left 
shoulder does not result in limitation of motion of the left 
arm to 25 degrees from the side, ankylosis of the left 
scapulohumeral articulation or fibrous union of the left 
humerus.

3.  The preponderance of the evidence does not show that the 
veteran's traumatic arthritis of the lumbar spine results in 
limitation of forward flexion to 30 degrees or less.

4.  The veteran's non-compensable evaluation for traumatic 
arthritis of the PIP of the right fifth finger is the maximum 
evaluation provided for limitation or ankylosis of the little 
finger


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis with impingement syndrome of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.69, 4.71a, Diagnostic Code 5201 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5242 (2007).

3.  The criteria for a compensable evaluation for traumatic 
arthritis of the PIP of the right fifth finger have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2006 and August 2006 that 
fully addressed all four notice elements and were sent prior 
to the respective initial AOJ decisions in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Correspondence to the veteran sent in 
October 2006, and July 2007 provided him with adequate notice 
of the pertinent diagnostic codes.  Vazquez-Flores v. Peake, 
No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  Moreover, in his 
statements, the veteran affirmatively demonstrated his 
understanding the he needed to show submit medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, correspondence in March 
2006 and August 2006 provided the required notice prior to 
the respective initial AOJ decisions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment reports.  The veteran was provided an opportunity 
to set forth his contentions during a January 2007 conference 
at the RO with a Decision Review Officer.  The appellant was 
afforded VA medical examinations in May 2006, September 2006 
and May 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical 
evidence shows that the veteran is right-hand dominant, his 
left forearm is his minor extremity.

Traumatic arthritis with impingement syndrome of the left 
shoulder

The veteran's left shoulder disability is evaluated on the 
basis of limitation of motion of the arm.  Limitation of 
motion of the major or minor arm to shoulder level, or 
limitation of motion of the minor arm to midway between the 
side and shoulder level, warrants a 20 percent evaluation.  
Limitation of the minor arm to 25 degrees from the side 
warrants a 30 percent evaluation.  This the highest 
evaluation for the minor shoulder based on limitation of 
motion.  Diagnostic Code 5201.

In addition, intermediate ankylosis of the minor 
scapulohumeral articulation, between favorable and 
unfavorable, warrants a 30 percent evaluation.  Diagnostic 
Code 5200.  Fibrous union of the minor humerus warrants a 40 
percent evaluation.  Diagnostic Code 5202.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
the left shoulder disability.  

Private treatment reports dated during the appeal period show 
that the veteran underwent a left shoulder scope in March 
2006 after complaints of increasing left shoulder pain.  VA 
treatment reports show that in October 2006 the veteran 
complained of increased pain of the right little finger, left 
shoulder and lumbar spine, and requested current Compensation 
and Pension exams. 

The report of a May 2006 VA examination provides that the 
veteran reported left shoulder pain that was increasing in 
frequency, intensity and duration.  In March 2006, he 
underwent private arthroscopic examination and follow-up 
surgical repair of the shoulder cuff.  He described flare-ups 
with pain of 7-8/10 on a daily basis, provoked by physical 
activity and movement of the left shoulder.  He required rest 
and prescription medication to relieve the pain.  He also 
described a significant degree of restriction of movement and 
was no longer to perform any above-shoulder activity on the 
left side.  Associate symptoms included weakness, stiffness, 
swelling and a feeling of lockup.  He was no longer able to 
lift or move heavy objects at his job, which interfered with 
his job as a supervisor, but did not incapacitate him. 

On physical examination, left shoulder abduction was from 
zero to 75 degrees active and zero to 85 degrees passive.  
Repetitive motion failed to show any change in range of 
motion.  The veteran experienced increased pain and 
tenderness through all shoulder motions, demonstrated by 
grunting and muscle guarding throughout the ranges of motion.  
The examiner commented that any physical activity that 
required physical exertion of the left shoulder would most 
likely provoke the veteran's flare-up pain but not limit him 
from any occupation opportunity.

The impression was status-post impingement syndrome and 
shoulder cuff tear of the left shoulder, status-post 
arthroscopic surgery and shoulder cuff repaired, and mild 
degenerative changes of the left shoulder.  The examiner 
commented that during flare-up there could be significant 
degree of limitation of range of motion together with 
increased pain in functional capacity.  The degree of change 
could not be delineated with any medical certainty without 
mere speculation.  

The report of a May 2007 VA examination provides that the 
veteran complained of pain in the left shoulder about 80 
percent of the time.  The pain woke him up from sleep when he 
slept on his left side and prevented him from lifting objects 
at work and he had to ask for help at work.  He was able to 
perform his job.  Lifting 35 pound bottles of oxygen made his 
left shoulder hurt.  The veteran took pain medication for 
pain in a variety of joints, including the left shoulder.  

On physical examination, the veteran's range of abduction for 
the left arm was from zero to 100 degrees and after 
repetitive motion it was from zero to 74 degrees. The veteran 
complained of pain at all non-zero limits of motion.  The 
examiner noted that this was borderline objective.  The test 
for suprascapular tendon and rotator cuff was objectively 
positive, mildly.  Confirmation was provided by another test 
the examiner said was objective.  Together, these tests 
indicated suprascapuar tendon pain or rotator cuff pain.  An 
MRI conducted in March 2006 had confirmed a rotator cuff 
tear.  

The pertinent diagnosis was rotator cuff tear, left shoulder, 
with SLAP lesion, which was a tear of the glenoid labrum, 
status-post operative repair.  With respect to all joints 
examined that day, including the left shoulder, the examiner 
stated that he was unable to estimate function in a flare-up 
without undue speculation.  

The foregoing objective medical evidence fails to show that 
the veteran's left arm abduction is limited to 25 degrees 
from his side.  Diagnostic Code 5201.  

The Board recognizes the veteran's complaints of left 
shoulder pain and reduced function.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Nevertheless, the Board finds that the current 20 percent 
evaluation, which was assigned as an increased evaluation by 
the June 2006 rating decision on appeal, contemplates the 
effects of pain reasonably shown to be due to the left 
shoulder disability.  There is simply no indication that pain 
has caused functional loss of the left shoulder greater than 
that already contemplated by the current 20 percent 
evaluation.  Even after repetitive testing, the veteran's 
left arm abduction was not limited to 25 degrees from his 
side.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

The objective medical evidence is also negative for ankylosis 
of the left scapulohumeral articulation (Diagnostic Code 
5200) or fibrous union of the left humerus (Diagnostic Code 
5202).  

Traumatic arthritis of the lumbar spine

The veteran's disability is evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  The General Rating Formula states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 20 percent 
evaluation is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation may be assigned 
in cases of unfavorable ankylosis of the entire thoracolumbar 
spine.

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Each range of motion measurement is to be 
rounded to the nearest five degrees.  Id., Notes (2) and (4). 
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
the traumatic arthritis of the lumbar spine.  

VA treatment reports show that in October 2006 the veteran 
complained of increased pain of the right little finger, left 
shoulder and lumbar spine, and requested current Compensation 
and Pension exams.

The report of a September 2006 VA examination provides that 
the veteran complained of lumbar pain about 55 percent of the 
time that was aching and burning and radiated around his 
waist.  The pain was brought on by bending and stooping and 
he used Advil to relieve it.  The veteran had required 
bedrest for pain relief about 3 times for 1-2 days during the 
past 12 months.  This was not prescribed by a physician.  The 
veteran denied flare-ups and could do all activities of daily 
living without assistance.  At times, he had difficulty 
putting his pants on.  The veteran reported having taken 
about 12 days off during the past 12 months.  He said that he 
had to do bending and stooping in his job as an inspector for 
the Department of Defense.  He was able to do his current job 
but took longer to accomplish his tasks.  

On physical examination, forward flexion was from zero to 55 
degrees, extension was from zero to 20 degrees, and lateral 
flexion was from zero to 24 degrees bilaterally.  Lateral 
rotation was from zero to 24 degrees on the left and from 
zero to 20 degrees on the right.  Active repetitive forward 
flexion was from zero to 64 degrees and extension was from 
zero to 22 degrees.  Lateral flexion was from zero to 16 
degrees bilaterally.  Lateral rotation was from zero to 24 
degrees on the left and from zero to 20 degrees on the right.  
Neurologic examination and motor and sensory findings were 
normal, although the veteran did report decreased sensation 
in both feet.  There was no pain in any range of motion 
except that the veteran alleged pain with forward flexion.  
No objective signs of pain were noted.  An MRI of the lumbar 
spine demonstrated moderate spinal stenosis at L5-S1.  

The diagnosis was spinal stenosis at L5-S1, mild.  The 
examiner stated that he was unable to estimate the function 
during a flare-up without undue speculation.  He expressed 
the opinion that the veteran's lumbar spine pathology was 
mild.

The report of a May 2007 VA examination provides that the 
veteran reported pain in the lumbar spine about 60 percent of 
the time that radiated around the waist.  He had stiffness in 
the morning for 2-3 hours.  He said that his back would go 
out, during which time he could not bend over due to sharp 
pain.  Rest would relieve the pain.  During the past 12 
months, he had to go to bed for over 3-5 days about 8 times.  
The veteran stated these periods of bedrest were prescribed 
by a physician but he could not remember the name of the 
physician.  These flare-ups caused him to miss work.  Sharp 
pain to the lumbar area during these flare-ups prevented him 
from going to work.  The veteran used pain medication for 
mild relief.  The veteran stated that lumbar pain did not 
prevent him from doing his job, except during flare-ups.  He 
reported increased lumbar spine pain during walking, on a 
predictable basis.  

On physical examination, the veteran's forward flexion was 
from zero to 46 degrees and from zero to 56 degrees after 
repetitive motion.  Extension was from zero to 18 degrees, 
the same after repetitive motion.  Lateral flexion was from 
zero to 14 degrees on the left and zero to 12 degrees on the 
right, each the same after repetitive motion.  Lateral 
rotation was from zero to 22 degrees on the left and from 
zero to 24 degrees on the right, the same after repetitive 
motion.  The veteran alleged pain during range of motion 
testing.  The examiner stated that he was unable to find any 
objective evidence of this.  The veteran seemed to be 
exhibiting a decreased effort with movement of the lumbar 
spine.  Neurological examination, motor and sensory findings 
and deep tendon reflexes were normal.  The examiner noted 
that the veteran got off and on the table without difficulty, 
turned over on the bed without pain and put his pants on 
rapidly without difficulty.  An MRI conducted in September 
2006 was noted to show minimal spinal stenosis at L4-5 and 
mild spinal stenosis at L5-S1, with no foraminal stenosis 
noted.  

The diagnosis was degenerative arthritis of the lumbar spine 
with mild spinal stenosis due to involvement of the disks and 
ligamentous structures.  The examiner stated that he was 
unable to estimate function during a flare-up without undue 
speculation.  In his opinion, the veteran's range of motion 
was invalid because of decreased effort on the veteran's 
part.  However, there was some evidence of a pattern here 
that reflected spinal stenosis which could explain some of 
the veteran's symptoms.  

The foregoing objective medical evidence fails to show that 
the veteran's forward flexion is limited to 30 degrees or 
less.  The General Rating Formula.  

The Board recognizes the veteran's complaints of lumbar back 
pain and reduced function.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone, supra.  Nevertheless, the Board finds that the 
current 20 percent evaluation contemplates the effects of 
pain reasonably shown to be due to the lumbar spine 
disability.  There is simply no indication that pain has 
caused functional loss of the lumbar spine greater than that 
already contemplated by the current 20 percent evaluation.  
Even after repetitive testing, the veteran's forward flexion 
was not limited to 30 degrees or less.  The May 2007 VA 
examination report provides that while spinal stenosis which 
could explain some of the veteran's symptoms, the veteran's 
range of motion was invalid because of decreased effort on 
his part.  The VA examiner also observed that the veteran got 
off and on the table without difficulty, turned over on the 
bed without pain and put his pants on rapidly without 
difficulty.  Although the veteran has reported episodes of 
bedrest lasting more than a day at a time, he is unable to 
identify any doctor who prescribed bedrest or provide 
corresponding employment records showing times missed from 
work.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

Traumatic arthritis of the PIP of the right fifth finger  

The veteran's fifth finger disability is evaluated under 
Diagnostic Code 5230, limitation of motion of the ring or 
little finger.  The only evaluation provided is a 
noncompensable rating for any degree of limitation of motion, 
whether it affects the minor or the major hand.  Diagnostic 
Code 5230.

Similarly, only a noncompensable rating is provided for 
ankylosis of the little finger, whether it is favorable or 
unfavorable.  Diagnostic Code 5227.  A Note provides that VA 
can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for traumatic 
arthritis of the PIP joint of the 5th finger.  

In this case, the veteran's non-compensable evaluation is the 
highest available for limitation of motion or ankylosis of 
the little finger.  Diagnostic Codes 5227 and 5230.  

The medical records before the Board provide no evidence that 
the severity of the veteran's right little finger disability 
is equivalent to amputation, or results in limitation of 
motion of other digits or interference with the overall 
function of the hand.  Accordingly, a compensable evaluation 
is not warranted.

In this regard, a September 2006 VA examination report 
provides that the veteran's right hand pain did not prevent 
him from doing his current job as an inspector for the 
Department of Defense.  A May 2007 VA examination report 
provides that the veteran reported that pain in his right 
hand interfered with the loading of 35 pound canisters into 
aircraft he had to do at work.  However, he could do the job.  
The examiner commented that he did not see any significant 
impairment of the veteran's function with the possible 
exception of the inability to fully touch the palm.  

The Board recognizes the veteran's complaints of pain.  
However, if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

Extraschedular evaluation

The Board recognizes the veteran's contentions that each of 
his disabilities on appeal affects his job performance.  
However, the Board also observes that there is no evidence of 
record, such as employment or medical records, showing that 
any of these disabilities result in marked interference with 
employment beyond that contemplated by the current 
evaluations, or frequent periods of hospitalization.  As 
noted above, the veteran has submitted no employment records 
showing reduced performance, or time missed from work, due to 
any of the disabilities on appeal.

Thus, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the disabilities on appeal that 
would take the veteran's case outside the norm so as to 
warrant extraschedular ratings.  Accordingly, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An evaluation in excess of 20 percent for traumatic arthritis 
with impingement syndrome of the left shoulder is denied.

An evaluation for traumatic arthritis of the lumbar spine in 
excess of 20 percent is denied.  

A compensable evaluation for traumatic arthritis of the PIP 
of the right fifth finger is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


